Title: To George Washington from Brigadier General Charles Scott, 12 May 1779
From: Scott, Charles
To: Washington, George



Sir
Williamsburg [Va.] May 12th 1779

I have the unhappiness to inform You that the enemy have at last called on this State and found it almost totally unprepard to receive them, immediatly on their arival the fort at portsmouth was Evacuated with the loss of all the Military Stors there, there are now at Suffolk Smithfield &c. Vast Quantitys of public stors much exposd, this togather with the earnest Request of the Assembly which Your Excy has Inclosd has led me to Suppose it was proper for me to order down the New Leavys that are Colected at Fredricksburg & Alexa. and cannot march on to camp for want of Cloths for some time, I cannot but know that this is contrary to Your Excellencys Instructions to me, But as Circumstances Has so turnd up that I cannot march the Troops out of the State immediately, I thought It Best to imploy them this way and Hope it will meat Your Excys approbation. I am Your Excellencys Obt Servant
Chs Scott
 